Appeal from a judgment of the Supreme Court (Cannizzaro, J.), entered February 1, 2002 in Columbia County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as, inter alia, moot.
Petitioner commenced this CPLR article 78 proceeding seeking Supreme Court’s review of three determinations, rendered by the Board of Parole in 1996, 1998 and 2000, each of which denied his request for release on parole and imposed a hold period of 24 months. Supreme Court granted respondent’s motion to dismiss the proceeding. We affirm.
As found by Supreme Court, petitioner’s appearance before the Board in 2000 rendered moot his challenges to the Board’s 1996 and 1998 determinations (see Matter of Davis v Keane, 290 AD2d 763; Matter of Atkins v New York State Bd. of Parole, 273 AD2d 656). Now, despite petitioner’s timely conduct in prosecuting this appeal, his challenge to the Board’s decision rendered in 2000 has, in turn, been rendered moot by his appearance before the Board in August 2002, at which time his most recent application for parole release was also denied (see Matter of Bermudez v New York State Div. of Parole, 281 AD2d 673; Matter of Alicea v New York State Div. of Parole, 265 AD2d 769).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.